UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4103


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADRIAN ANTWON CHAMBERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-01272-RBH-9)


Submitted:   September 30, 2011           Decided:   October 27, 2011


Before NIEMEYER, GREGORY, and DAVIS, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Tynika Adams Claxton, CLAXTON LAW FIRM, Blythewood, South
Carolina, for Appellant. William Norman Nettles, United States
Attorney, Columbia, South Carolina; Carrie Fisher Sherard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Adrian    Chambers      pled          guilty,     pursuant         to    a    written

plea   agreement,        to   one     count      of       conspiracy       to     possess         with

intent    to    distribute      50    grams          or   more       of   crack    cocaine,        21

U.S.C.     §    846      (2006),      and        was        sentenced        to     135       months

imprisonment.           Chambers      noted      a     timely        appeal.       Counsel        has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    asserting        that     there       are      no    meritorious        grounds        for

appeal    but    questioning         whether          the      district      court       erred     in

failing to apply provisions of the Fair Sentencing Act, Pub. L.

No.    111–220,       124     Stat.       2372        (the      “FSA”),      in        determining

Chambers’ sentence.           Although advised of his right to file a pro

se supplemental brief, Chambers has not done so.

               We have reviewed the transcript of Chambers’ guilty

plea hearing and find that the district court fully complied

with the mandates of Fed. R. Crim. P. 11.                                 The court ensured

that     Chambers       understood        the        charge       against         him       and   the

potential sentence he faced, the rights he was giving up by

pleading       guilty,      that     he     entered            his    plea      knowingly         and

voluntarily, and that the plea was supported by a sufficient

factual basis.          See United States v. DeFusco, 949 F.2d at 114,

116, 119-20 (4th Cir. 1991).                  We have also reviewed the entire

record in accordance with Anders and have found no meritorious

issues.    We therefore affirm Chambers’ conviction.

                                                 2
             The Government has filed an unopposed motion to vacate

Chambers’    sentence    and     remand    for     resentencing    in    accordance

with the FSA.      In light of the Attorney General’s revised view

on the retroactivity of the FSA, as well as the development of

case   law   on   this   point    in    other    jurisdictions,     we    think    it

appropriate, without indicating any view as to the outcome, to

accord the district court an opportunity to consider the matter

in the first instance.

             We   therefore       affirm      in     part   as     to     Chambers’

conviction, vacate in part, and remand to the district court for

resentencing.      This court requires that counsel inform Chambers,

in writing, of the right to petition the Supreme Court of the

United States for further review.                If Chambers requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Chambers.                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in     the     materials    before     the    court    and

argument would not aid the decisional process.

                                                             AFFIRMED IN PART,
                                                              VACATED IN PART,
                                                                  AND REMANDED




                                          3